Nagorski, Patrick (CAO)

From:                              Nagorski, Patrick (CAO)
                                                                                                 FILED IN
Sent:                              Wednesday, November 11. 2015 1:14 PM                  1st COURT OF APPEALS
To:                                borisov1927@gmail.com                                     HOUSTON, TEXAS
Subject:                           Motion to Dismiss and Motion to Extend Time to File11/12/2015
                                                                                          Brief      4:08:31 PM
Attachments:                       Borisov Motion to Dismiss Appeal - lack of jurisdiction.docx; Borisov Motion
                                                                                         CHRISTOPHER            to extend
                                                                                                          A. PRINE
                                   time to file brief.docx                                         Clerk


Mr. Borisov,

Thank you for your time

Before I file the Motion to Require Appellant to Rebrief, I am going to file a Motion to Dismiss for lack of jurisdlction and
a motion for extension of time for filing the appellee's brief.

Are you opposed to either or both of these motions?

lf I don't hear back from you tomorrow I will   say   that you are opposed to both of them and then file them with the Court
of Appeals.

Tha nk you again for your time


Sincerely,

Patrick Nagorski
Assistant County Attorney
Harris County Attorney's Office
7 L3-27 4-5227



CONFIDENTIAt: ATTORNEY-CtlENT PRIVItEGED; ATTORNEY WORK PRODUCT: Emails and attachments received from us
may be protected by the attorney-client privilege, as attorney work-product or by virtue of other privileges or provisions
of law. lf you are not an intended recipient, please do not read, copy, use, forward, or disclose any such communications
or attachments to others; immediately notify the sender by reply email; and delete the email and the reply from your
system. Any unauthorized disclosure, copying, distribution, or use of emails from us or any attachments thereto is
prohibited.




                                                                                                       I
                                                                 I
Nagorski, Patrick (CAO)

From:                               Alexandr Borisov <borisov1927@gmail.com>
Sent:                               Thursday, November 12, 2015 2:09 PM
To:                                 Nagorski, Patrick (CAO)
subject:                            Answer. From at Nov.3.



Dea r Mr. Patrick


Condition: 1. Ms. Keels is the clerk of SCCourt (there is a truth).
2. You should read for what I cha rge She: a) misrepresented before Judge plaintiff's petition- witness sameJudge; b)
misdirected the Judge's grant; c) distort before the Judge plaintiff's next lawsuit resulting the Judge insulted plaintiff in
presence more then 50 people; d )causing defense self failed my notice of appeal against theludgment.

More infearof responsibility for multiple facts of malpractice and fraudsshe,being chiefclrerk of SCCourt, tried to
disappear from her place,that longed lawsuit to next have ear.      3.Considering of irresponsible Ms. Keels you should
thinking of the TRUTH. Sincerely




                                                               1